 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
 6                      SOUTHERN DISTRICT OF CALIFORNIA
 7

 8   KENNETH J. MOSER, individually              No. 3:17-cv-1127-WQH-KSC
     and on behalf of all others similarly
 9   situated,
                                                 ORDER
10                 Plaintiff,

11   v.

12   HEALTH INSURANCE
     INNOVATIONS, INC. et al.,
13
                   Defendants.
14
     HAYES, Judge:
15
           The matter before the Court is Plaintiff’s Partial Objection to Magistrate’s
16
     Order Concerning Discovery. (ECF No. 133).
17
           I.    Background
18
           On December 21, 2018, the United States Magistrate Judge issued the Order
19
     Re Joint Motion for Determination of Discovery Dispute Re: Document Requests
20
     and Interrogatories Served on Plaintiff by Defendant Health Insurance Innovations,
21
     Inc. (hereafter “Discovery Order”) (ECF No. 118).             Plaintiff objected to
22
     Interrogatories 12 and 23, and Request for Production 39, which sought certain
23
     information regarding past TCPA lawsuits Plaintiff has filed and settled. The
24
     Discovery Order overruled Plaintiff’s objections, finding:
25

26
                 Although evidence of a party’s involvement in prior
27               litigation may not be admissible at trial to show
28               litigiousness, evidence of a party’s prior acts in the course
                                             1
                                                                      3:17-cv-1127-WQH-KSC
 1                   of prior litigation may be admissible if relevant to other
                     disputed issues such as motive, state of mind, and
 2
                     credibility. See, e.g., Gastineau v. Fleet Mortgage Corp.,
 3                   137 F.3d 490, 495-496 (7th Cir. 1998); (concluding in an
                     employment discrimination case that evidence obtained
 4
                     from other lawsuits the plaintiff filed against prior
 5                   employers was inadmissible to show litigiousness but was
                     admissible on issues of motive, mental state, and
 6
                     credibility); Outley v. City of New York, 837 F.2d 587,
 7                   591-595 (2d Cir. 1988) (concluding inconsistent
                     statements made by the plaintiff in prior lawsuits were
 8
                     properly admitted as impeachment evidence but evidence
 9                   of the plaintiff’s prior litigation history to show
                     litigiousness was prejudicial because the case turned on
10
                     the plaintiff’s credibility). But see D’Lil v. Best Western
11                   Encina Lodge & Suites, 538 F.3d 1031, 1039-1040 (9th
                     Cir. 2008) (stating that courts considering cases involving
12
                     alleged violations of the Americans with Disabilities Act
13                   “must be particularly cautious about affirming credibility
                     determinations that rely on a plaintiff’s past ADA
14
                     litigation” because these cases are typically pursued by a
15                   small group of professional plaintiffs “who view
                     themselves as champions of the disabled”). See also
16
                     Graham v. Casey's Gen. Stores, 206 F.R.D. 251, 256 (S.D.
17                   Ind. 2002); Travers v. Travenol Labs., Inc., 94 F.R.D. 92,
                     93–94 (N.D. Ill. 1982).
18

19                   In this Court’s view, HII has adequately identified the
20
                     relevance of the types of documents and information it
                     seeks in response to Interrogatory Nos. 10, 12, and 23 and
21                   Document Request Nos. 36, 37, and 39. Contrary to
22
                     plaintiff’s assumption, HII does not simply seek
                     information about his prior involvement in TCPA or
23                   similar matters in order to discredit him as a professional
24
                     plaintiff or litigious person. Rather, HII seeks the
                     information in an attempt to uncover evidence on matters
25                   of credibility. Despite his burden to do so, plaintiff has not
26                   adequately supported his argument that HII seeks
                     information that is irrelevant in response to Interrogatory
27                   Nos. 10, 12, and 23 and Document Request Nos. 36, 37,
28                   and 39.
     Id. at 29–30.
                                                 2
                                                                           3:17-cv-1127-WQH-KSC
 1          On January 11, 2019, Plaintiff filed the Partial Objection to Magistrate’s
 2   Order Concerning Discovery. (ECF No. 133). On January 23, 2019, Defendant
 3   filed a Response. (ECF No. 135). On January 30, 2019, Plaintiff filed a Reply.
 4   (ECF No. 136).
 5          II.     Contentions
 6          Plaintiff contends that the Discovery Order “is erroneous as to the very limited
 7   issue of ordering the production of private confidential settlement agreements and
 8   communications and that the value does not outweigh he [sic] considerable burden.”
 9   Id. at 2.      Plaintiff asserts that “responding would be extremely burdensome
10   compared to the relevance and value of the responses.” Id. at 3.
11          Defendant contends that Plaintiff’s objections are untimely and that Plaintiff
12   “has failed to articulate any timely or compelling reason” to overturn the Discovery
13   Order. (ECF No. 135 at 2). Defendant contends that the Discovery Order correctly
14   overruled Plaintiff’s objections because Plaintiff’s credibility is a “central issue”
15   material to both his individual claims and his ability to adequately represent a class.
16   Id. at 3, 8.
17          III.    Legal Standard
18          A district court judge “may designate a magistrate judge to hear and
19   determine any pretrial matter pending before the court” with a limited number of
20   exceptions. 28 U.S.C. § 636(b)(1)(A). “A judge may reconsider any pretrial
21   matter . . . where it has been shown that the magistrate judge’s order is clearly
22   erroneous or contrary to law.” Id. Rule 72(a) of the Federal Rules of Civil
23   Procedure states,
24                  When a pretrial matter not dispositive of a party’s claim or
25
                    defense is referred to a magistrate judge to hear and decide,
                    the magistrate judge must promptly conduct the required
26                  proceedings and, when appropriate, issue a written order
27                  stating the decision. A party may serve and file objections
                    to the order within 14 days after being served with a copy.
28                  A party may not assign as error a defect in the order not
                                               3
                                                                        3:17-cv-1127-WQH-KSC
 1                 timely objected to. The district judge in the case must
                   consider timely objections and modify or set aside any part
 2
                   of the order that is clearly erroneous or is contrary to law.
 3
     Fed. R. Civ. P. 72(a).
 4
           Matters concerning discovery generally are considered nondispositive of the
 5
     litigation and reviewed under the clearly erroneous standard. See, e.g., FDIC v.
 6
     Fidelity & Deposit Co. of Md., 196 F.R.D. 375, 378 (S.D. Cal. 2000) (“The ‘clearly
 7
     erroneous’ standard applies to the magistrate judge's factual determinations and
 8
     discretionary decision made in connection with non-dispositive pretrial discovery
 9
     matters.”).    “Review under the clearly erroneous standard is significantly
10
     deferential, requiring a definite and firm conviction that a mistake has been
11
     committed.” Concrete Pipe & Prod. v. Constr. Laborers Pension Trust, 508 U.S.
12
     602, 623 (1993) (quotation omitted); see also Hernandez v. Tanninen, 604 F.3d
13
     1095, 1100 (9th Cir. 2010).
14
           IV.     Ruling of the Court
15
           The Discovery Order was issued on December 21, 2018. Pursuant to Rule
16
     72(a) of the Federal Rules of Civil Procedure, Plaintiff had fourteen days, or until
17
     January 4, 2019, to file objections to the Discovery Order. Plaintiff’s objections
18
     were filed on January 11, 2019. Plaintiff’s objections are untimely. The Court will
19

20
     consider Plaintiff’s untimely objections, however, because the disclosure of

21
     settlement agreements could implicate the interests of third parties who did not have

22
     an opportunity to object.

23
           Under Rule 26 of the Federal Rules of Civil Procedure, a defendant is entitled

24
     to discovery regarding any “nonprivileged matter that is relevant to any party’s

25
     claim or defense and proportional to the needs of the case . . . .” Fed. R. Civ. P.

26   26(b)(1). Plaintiff seeks to certify and represent a class of plaintiffs asserting claims

27   against Defendant. Defendant seeks information regarding past settlements because

28   it may lead to admissible information relevant to Plaintiff’s motive, state of mind,
                                              4
                                                                         3:17-cv-1127-WQH-KSC
 1   or credibility. The interrogatories in question require Plaintiff to “identify and
 2   describe” all communications Plaintiff has sent to other parties complaining of
 3   TCPA violations, the amounts of any monetary settlements Plaintiff has received,
 4   and the identities of parties with whom Plaintiff has settled. (ECF No. 133 at 2–3).
 5   By overruling Plaintiff’s objection, the Magistrate Judge necessarily found that
 6   Defendant’s request was proportional to the needs of this case. The Court has
 7   reviewed Plaintiff’s briefing and does not have a “definite and firm conviction” that
 8   the Magistrate Judge’s determination was mistaken. See Concrete Pipe & Prod.,
 9   508 U.S. at 623. Plaintiff’s objection is overruled.
10         To the extent that Interrogatory 23 and Request for Production 39 require
11   Plaintiff to disclose settlement agreements that contain a confidentiality provision,
12   Plaintiff must produce such settlement agreements to the Magistrate Judge in
13   camera for a determination of what, if any, procedures are necessary to allow third
14   parties to assert any privacy rights they may have under the agreements. Plaintiff
15   shall produce all other information not subject to a confidentiality provision
16   forthwith.
17         V.      Conclusion
18         IT IS HEREBY ORDERED that Plaintiff’s Partial Objection to Magistrate’s
19   Order Concerning Discovery (ECF No. 133) is OVERRULED. Plaintiff must
20   produce any settlement agreements containing a confidentiality provision to the
21   Magistrate Judge in camera for a determination of what, if any, procedures are
22   necessary to allow third parties to assert any privacy rights they may have under the
23   agreements.    Plaintiff shall produce all other information not subject to a
24   confidentiality provision forthwith.
25
     Dated: April 11, 2019
26

27

28
                                             5
                                                                     3:17-cv-1127-WQH-KSC
